Exhibit 10.4


February 1, 2016
E. Clinton Cain
AdCare Health Systems, Inc.
1145 Hembree Road
Roswell, GA 30076


Dear Clinton,
On behalf of AdCare Health Systems, Inc. (“AdCare”), this letter agreement (the
“Letter Agreement”) outlines the terms of potential payments from AdCare to you.
In this agreement, the terms “you” and “your” refer to you, Clinton Cain. The
terms “us,” “we,” and “our” refer to AdCare, and are collectively referred to as
the “parties.”
The parties agree that termination “for cause” means due to negligence or
misconduct in the performance of your material duties that directly results in
an economic loss to AdCare, and termination “without cause” means due to any
other reason, including, but not limited to, the relocation of the offices of
AdCare and/or its successors or affiliates from the greater Atlanta area and/or
any adverse change to compensation such as any reduction in salary, regardless
of whether your salary has increased between the date of signing this Letter
Agreement and your last day of employment. Your last day of employment referred
to herein shall be known as the “Termination Date.”
If you are terminated without cause, you will be paid twelve (12) months of
severance pay comprised of salary continuation. This amount will be the greater
of either (i) your salary upon the date of signing this Letter Agreement, or
(ii) your salary at the Termination Date (“Severance”). Severance is subject to
all applicable withholdings and is to begin immediately after the Termination
Date until Severance is paid in full. You will not receive Severance if you are
terminated for cause or you voluntarily terminate your employment, except for,
as specified above, you voluntarily terminate your employment with AdCare and/or
its successors or affiliates upon a reduction in compensation. Such voluntary
termination resulting from any reduction in salary shall be considered
termination “without cause” for purposes of this Letter Agreement. Such
Severance shall only be applicable to the extent your Termination Date is within
24 months of the date of this Letter Agreement.
This Letter Agreement represents the entire agreement between the parties as it
relates to potential salary continuation payments, and any modifications must be
made in writing and executed by both parties.


This Agreement shall be interpreted according to the laws of the State of
Georgia. The undersigned accepts the terms of this Letter Agreement as outlined
above.
Regards,
 
 
 
 
 
/s/ Allan J. Rimland 2/1/2016
 
/s/ E. Clinton Cain 2/1/2016
Allan J. Rimland, President, Date
 
Name, Date
 
 
 
 
 
 
 
 
 
 





[ccainletteragreementimage2.jpg]

